NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
METSO MINERALS, INC.,
Plaintiff-Appellee, -
V.
POW'ERSCREEN INTERNATIONAL
DISTRIBUTION, LIMTED (n0W known as Terex 'GB
Limited), POWERSCREEN NEW YORK, INC. AND
EMERALD EQUIPMENT SYSTEMS, INC.,
Defendan,ts-Appellcmts, _
AND
TEREX CORPORATION,
Defendant-Appe1lant.
2011 -1572, 2012-1168, -1169
Appeals from the United States District C0urt for the
Eastern DiStrict of NeW Y0rk in case n0. 06-CV-1446,
Judge Arthur D. Spatt.
ON MOTION

METso M1NERALs v PoWERsCREEN1NTL 2
0 R D E R
Counse1 for Powerscreen International Distribution
Limited, Terex Corporation, Powerscreen New York, Inc.,
and Emerald Equipment Systems, Inc. - Jon Trembath
and Dina Grinshpur1 of Merchant & G0u1d and Nathan
Lane III of Square Sanders (US) LLP - move to withdraw
as counsel for Terex Corporation. Metso Mine_ra1s, Inc.
(“Metso”) opposes
Counse1 informs us that Merchant and Gould and
Squire Sanders (US) LLP will continue as counsel for
Powerscreen Internationa1 Distributi0n Limited,
Powerscreen NeW York, Inc., and Emerald Equipment
Systems, Inc.
Upon consideration thereof,
IT ls ORDERED THAT: ~
The motion to withdraw is granted Counsel for the
appellants should promptly file new entries of appear-
ance.
FOR THE CoURT
|“lAY 03 2012
/s/ Jan Horbal__\[
Date J an H0rba1y
Clerk
cc: Michael C. Stuart, Esq.
Jon R. Trembath, Esq. F"_Ep
U.S. COUHT 0F APPEAl.S FOR
s25 msFEnsnALccacun
MAY 03 2012
JAN HORBALY
CLERK